JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the corrected brief and appendix filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed April 23, 2014, be affirmed. The district court properly dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), based on its determination that the action was barred by the one-year statute of limitations prescribed by D.C.Code § 12-301(4), which applies to actions for libel, slander, malicious prosecution, and false arrest. Unlike the prior suit cited by appellant, which asserted a federal claim under 42 U.S.C. § 1983, here he brought tort claims that are specifically covered by section 4; therefore, contrary to appellant’s contention, the three-year catch-all period of § 12-301(8) does not control. The arguments and evidence appellant has proffered in his appellate brief and appendix fail to show any error in the district court’s ruling.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.